Citation Nr: 1330937	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  08-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a dental disability, to include for compensation and treatment purposes.

2.  Entitlement to rating in excess of 10 percent for degenerative arthritis of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for bicipital tendonitis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to September 1983, and from December 1999 to December 2006, as well as periods of active duty for training in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board has reviewed the Virtual VA record in its consideration of these claims.

Records available in Virtual VA reveal a diagnosis of temporomandibular joint dysfunction (TMJ).  Broken teeth secondary to a bruxism are also reported.  These matters need to be addressed as does the need for a determination for eligibility for dental treatment under Chapter 17.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his cervical spine, left knee, and left shoulder disabilities.  In November 2008, he informed VA that his knee and cervical spine disabilities had worsened, and that his range of motion was more limited than previously observed.  That claim is supported by records found in the Virtual VA system, including treatment records from September 2010 demonstrating changes in the range of motion for his left knee and cervical spine, as well as his left shoulder, all decreased from measurements taken at his February 2007 VA examination.  As there is evidence that the disabilities have worsened, VA must provide the Veteran with a new orthopedic examination to determine the current severity of those disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Concerning the Veteran's claim for service connection for a dental disability for treatment purposes, the matter must be remanded for two reasons.  First, VA has developed additional relevant evidence (an August 2012 examination report) that has not yet been considered by the AOJ; such must be considered on remand.  Second, the treatment purposes issue is inextricably intertwined with the issue of entitlement to service connection for a dental disability for compensation purposes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Should the Veteran be granted service connection for a dental disability, he may be entitled to dental treatment under 38 C.F.R. § 17.161(a) (2013), and thus his claim for treatment should not be adjudicated until the compensation matter has been settled.  In remanding the dental claim, the Board refers the AOJ to the examiner's nexus opinion found in the August 2012 examination report.  Moreover, as appropriate the matter of dental treatment is to be referred to the appropriate medical center for consideration under Chapter 17.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination.  The examiner is to be provided access to the claims folder and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating cervical, shoulder, and knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Following review of all pertinent records, including those in Virtual VA (in the Capri files) consider the issue of entitlement to service connection for a dental disability for compensation (to include TMJ and reported residual broken teeth from bruxism) and for treatment purposes. The AOJ must readjudicate the issue of entitlement to service connection for a dental disability for compensation and treatment purposes.  As needed, the issue of dental treatment should be referred to an appropriate VA medical center for a determination of dental treatment under the provisions of Chapter 17.

4.  Then, readjudicate the remaining claims on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

